El Juez Asociado Se. Hutchison,
emitió la opinión del tribunal.
Marcelino Aponte López, menor que alega estar emanci-pado por haber contraído matrimonio, siguió un pleito contra su madre María López Rodríguez y dos hermanos - menores de edad, Carlos y Landelino Aponte López, para la venta de una casa en la que el demandante tiene un pequeño interés proindiviso y para la distribución del producto de la venta que se baga.
Se interpuso una excepción previa entre otros motivos por el fundamento de que el demandante carecía de capacidad legal para demandar, y en la contestación, después de hacer una negativa general, se alegó como “reconvención”—
“Io. Que entre los demandantes y los demandados, o sea entro las mismas partes aquí litigantes, existe pendiente ante la Honora ble Corte de Distrito del Distrito Judicial de Humacao, con noto-ria anterioridad a la presente reclamación, la demanda enmendada que como parte complementaria e integrante de esta contestación se acompaña. * * *
“2o. Que de la resolución de esa doble causa de acción pendiente, depende la actual.”
En apoyo de su “reconvención”'los demandados simple-mente introdujeron como prueba los autos del otro pleito úl-timamente mencionado, aparentemente basados en la teoría de que constituye defensa válida la existencia de una acción pendiente, con arreglo al artículo 110 del Código de Enjuicia-miento Civil.
Si, como insiste el.apelante, la-escritura de partición intro-ducida por el demandante en apoyo de-su reclamación sobre la propiedad mostraba de su faz la falta de la aprobación judi*835cial, el juez sentenciador debió baber declarado sin lugar la de-manda o por lo menos, eii interés de nna sustancial justicia y ex proprio motu, lia podido baber sugerido la consolida-ción de ambos pleitos o retener en suspenso su sentencia en el presente caso, pendiente la celebración del juicio del otro caso. Sin embargo, el documento mismo no está ante nos-otros y la relación narrativa de su contenido no revela la falta de sanción judicial. Por lo tanto, nos abstenemos de hacer mayores comentarios sobre esta faz del caso.
Los artículos 307, 309 y 310 del Código Civil rezan como sigue:
“Art. 307. — La emancipación habilita al menor para regir su persona y bienes como si fuera mayor; pero, basta que llegue a la mayor edad, no podrá el emancipado contraer promesa u obligación alguna que exceda del importe de sus rentas por un año. Tampoco podrá gravar ni vender bienes inmuebles suyos sin consentimiento de su padre, en defecto de éste sin el de su madre, y en su caso, sin el de su tutor. Tampoco podrá comparecer en juicio sin la asistencia de dichas personas.”
“Art. 309. — El menor, sea varón o hembra, queda de derecho emancipado por el matrimonio.
“No obstante, para enajenar o hipotecar los bienes inmuebles, o tomar dinero a.préstamo, necesitará el menor emancipado por razón de matrimonio, el consentimiento de su padre, en su defecto, el de su madre, y en su caso, el de su tutor.
“Art. 310. — El menor emancipado por razón de su matrimonio puede comparecer en las cortes de distrito representando sus dere-chos en los casos de ley. ’ ’
El artículo 310 debe interpretarse en relación con los de-más citados. A menos que el menor esté emancipado por ra-zón de matrimonio, no puede comparecer en un pleito sin la asistencia de su padre, madre o tutor. Si está emancipado por razón de matrimonio entonces puede comparecer para representar sus derechos, solamente en aquellos casos pres-critos por la ley.
En ningún caso puede enajenar o gravar sus bienes in-muebles sin el consentimiento de sus padres o tutor. Sea *836lo que fuere lo demás que se halle incluso en la frase “en los casos de ley,” ello no significa que un menor emancipado por razón de matrimonio, a su voluntad y sin consideración alguna para con los mejores intereses de su madre viuda y sus más jóvenes hermanos no emancipados, pueda obligarles a sacrificar en pública subasta bienes reales poseídos en co-mún con él y que así llegue a realizarse incidental e indirec-tamente lo que la ley expresamente prohíbe.
Y podríamos agregar, que la prueba en este caso sólo sirve para demostrar la sabiduría del legislador al prescri-bir ciertas limitaciones a los efectos legales de la emancipa-ción ora sea por razón de matrimonio o en cualquiera otra forma.
Es de revocarse la sentencia recurrida, declarándose sin lugar la demanda.

Revocada la sentencia recurrida y declarada sin lugar la demanda.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.